Citation Nr: 1429810	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-50 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) since September 20, 2009.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005, to include combat service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case was remanded in July and December 2013.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since September 20, 2009 the Veteran's posttraumatic stress disorder was productive of occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood characterized by symptoms to include suicidal ideation, anger, daily panic attacks, poor sleep, anxiety and depression.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but no higher, for PTSD since September 20, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The December 2012 VA examination report and the pertinent treatment records contain sufficiently specific clinical findings and informed discussions of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  The Veteran was provided the opportunity to present pertinent evidence and testimony, although he declined to attend a hearing.  

Pursuant to the July and December 2013 Board remands, the Veteran's address was verified, and he was given the opportunity to authorize the release of any outstanding private treatment records; however, he failed to do so.  In addition, he was scheduled for a VA examination to evaluate his PTSD in February 2014; however, the record indicates that he failed to report for his examination, and no explanation for such failure to report was received.  As the United States Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  As such, there has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 

Applicable Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998). 

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

PTSD is rated under Diagnostic Code 9411, which provides for a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, the Board is mindful that the term "such symptoms as" in 38 C.F.R. § 4.130 means that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran seeks a rating in excess of 50 percent since September 20, 2009 for his PTSD.  

September 2009 VA treatment notes indicate that the Veteran felt depressed, had difficulty falling asleep, and experienced occasional feelings of helplessness and hopelessness.  He denied experiencing flashbacks, suicidal ideation, homicidal ideation, or audio or visual hallucinations.  He did, however, report not caring whether he woke up or not.  He experienced "bad dreams," intrusive thoughts, and hypervigilance.  The Veteran had been married for five years, and lived with his wife and son.  He was at that time a Customer Relations Manager for a home construction company.  He reported drinking four to eight beers four times each week.  He was assessed as having a Global Assessment of Functioning score of 65.  His hygiene was good.  His speech was normal.  His thought flow was linear.  His mood was reportedly okay, and his affect was mood congruent.  His insight and judgment were good.  The examiner indicated that there were no suicidal or homicidal ideations, delusions or hallucinations.  The diagnoses were posttraumatic stress disorder and depression not otherwise specified.  

An October 1, 2009, letter from Steve Wysocki, Ph.D., indicated that he began treating the Veteran on September 19, 2009, for his PTSD symptoms.  It was indicated that the Veteran had presented with anxiety, panic attacks, depression, irritability, disturbed sleep, and recurring dreams of losing a buddy during a terrorist attack.  The Veteran was reportedly explosive in his relationships and felt confused by his strong reactions.  The appellant struggled with guilt over the loss of his men who were in a fire fight when he was not there.  He also experienced shortness of breath.

VA treatment records show that in October 2009 the Veteran reported experiencing broken sleep of approximately four hours, anxiety, and "awkward dreams."  He indicated that he relied on his Blackberry to help with his memory, and that he noticed memory difficulties following his second tour of duty.  The Veteran reported that he needed to be very regimented, and to put items in the same place all the time.  He experienced severe difficulty with poor concentration, forgetfulness, fatigue, loss of energy or tiring easily, difficulty falling or staying asleep, feeling anxious or tense, feeling depressed or sad, and feeling irritable or easily annoyed.  The Veteran also experienced moderate symptoms of poor frustration tolerance, and feeling easily overwhelmed, and mild symptoms with difficulty making decisions.  Group therapy notes show that in October 2009 the Veteran worked full time.  

In his December 2009 Substantive Appeal the Veteran discussed his private psychologist's findings that he experienced regular anxiety, panic attacks, depression, irritability, loss of sleep, nightmares, and shortness of breath.  The Veteran described experiencing panic attacks daily.  He indicated that he had a decent job that allowed him to make his own schedule, without which, he would likely be fired.  He described loss of concentration and memory, causing difficulties in completing tasks.  He reported that he had recently been reprimanded for confronting (verbally abusing) a customer at work.  The Veteran reported that he had a flattened affect, and his family and work could not rely on him.  The Veteran reported that he had no motivation to do anything at work or home, and found himself confused often.  He indicated that he had difficulty explaining complex issues, and had troubles due to his flattened affect.  The Veteran reported that he did not have friends in his personal life or at work, and that he found something to hate about everyone.  

The Veteran's wife submitted a statement in December 2009 discussing the appellant's PTSD symptoms, to include memory difficulties, irrational outbursts, anger, and depression.   

The Veteran was afforded a VA psychological examination in December 2012.  At that examination the appellant's PTSD was reviewed and he was assessed as having a GAF score of 65 indicative of symptoms consistent with mild difficulty in social and occupational functioning, but generally functioning well with some meaningful interpersonal relationships.  The examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

At the examination the Veteran reported that he and his wife were experiencing a lot of difficulties, although they continued living together with their son.  He reported that he enjoyed fishing and golfing when not working, and coached his son's football team.  He indicated that he and his wife went out occasionally for dinner and a movie.  The Veteran also reported that he maintained regular contact with his family, with the exception of his father (due to personal issues).  The Veteran indicated that he worked as a superintendent managing the construction of home, having been promoted.  The Veteran reported no legal or behavioral issues.  

The Veteran had been exposed to a traumatic event, and experienced recurrent and distressing recollections of the event.  He attempted to avoid thoughts, feelings or conversations associated with the trauma; felt detachment or estrangement from others; experienced a markedly diminished interest or participation in significant activities; had irritability or outbursts of anger; and experienced an exaggerated startle response.  The Veteran's symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  His listed symptoms were depressed mood, anxiety, and chronic sleep impairment.  

Mental status examination revealed that the Veteran's appearance and hygiene were appropriate, and orientation was within normal limits.  The Veteran's behavior was appropriate, as was his affect.  His mood was euthymic.  Communication was normal, as was speech.  There were no reported delusions or hallucinations, and none were observed.  Obsessional rituals were absent.  Thought processes were appropriate.  The Veteran did not have slowness of thought or appear to be confused.  His judgment was not impaired, and he did not report memory impairment.  Suicidal and homicidal ideations were absent.  

The examiner indicated that the Veteran had made a satisfactory adjustment since his last examination for PTSD, to the extent that there were few indications of behavior control problems, subjective unhappiness, or family dysfunction.  The Veteran's symptoms for PTSD, according to the examiner, remained unchanged.  Nevertheless, his symptoms were related to changes in impairment in functional status and quality of life.  The Veteran was considered capable of managing his finances. 

The Veteran reported that he was treated by a private counselor through work once a month in individual therapy.  He also indicated that he was in couple's therapy with his spouse.  As noted above, the Veteran was given an opportunity to authorize release of these records; however, no such authorization was received.  

VA treatment notes show that in December 2013 the Veteran called the suicide hotline having suicidal thoughts without intent.  He was struggling with issues to include joblessness and mental health problems.  He reported experiencing suicidal ideation intermittently for the previous week.

Also as noted above, the Veteran failed to report for a VA psychological examination in January 2014.  As such, this appeal of an initial rating is decided based on the evidence of record.  

The Board has considered the Veteran's lay statements that his PTSD disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Competent evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings, as provided in the examination report and the clinical records, directly address the criteria under which posttraumatic stress disorder is evaluated.  

Review of the record suggests that the Veteran's relationships are currently limited to his family.  The Veteran's psychiatric symptoms include sleep problems, disturbing dreams, depression, anxiety, irritability and hypervigilance.  The most recent full examination revealed a global assessment of functioning score of 65.  The Veteran, while employed at the start of the rating period, was noted to be unemployed in more recent treatment records, and the lack of work was a point of grave concern to the appellant.

The Veteran is competent and credible in his reports of PTSD symptomatology.  According to the Veteran, his wife, and treatment records, the appellant is impaired due to such symptoms as anger, poor sleep, irritability, and depression.  He has described work difficulty, such as his verbal abuse of a customer, and difficulty explaining himself, due to his PTSD symptomatology, and has reported having no friends or interests outside his immediate family.  He has experienced suicidal ideation.  He reported experiencing depression, and daily panic attacks and has indicated that this impairs his motivation.  He has indicated that he places items in the exact same places due to memory problems and obsessive behavior.  In essence, he experiences PTSD symptomatology that results in occupational and social impairment with deficiencies in most areas.  The Veteran's own statements establish that he has retained social functioning, as he is married with a young child.  His occupational functioning is impaired in that he recently reported joblessness.  The Veteran has been characterized as capable of managing personal finances.  The Veteran has no history of legal problems related to his PTSD.  The Veteran has been fully oriented on examination.  

After considering the totality of the record, the Board finds that the preponderance of the evidence is against a 100 percent rating for PTSD symptomatology characterized by total occupational and social impairment.  Nevertheless, the Board finds that although the Veteran experienced some variation in PTSD symptomatology, under the doctrine of reasonable doubt, his symptoms are analogous to those associated with a 70 percent rating for PTSD.  Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").  As the Veteran has displayed a similar level of disability at all times during the pendency of this appeal, a staged rating is not otherwise warranted.  

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's symptomatology, to include depression, hypervigilance, anger, and suicidal ideation are adequately contemplated by the rating schedule for PTSD.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The evidence is at least in equipoise regarding a 70 percent rating for PTSD since September 20, 2009, but no higher.  Wise.  The preponderance of the evidence is against a schedular rating in excess of 70 percent.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a rating of 70 percent, but no higher, since September 20, 2009 for PTSD is granted subject to the laws and regulations governing the award of monetary benefits.  


REMAND

A claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not a separate claim that must be raised with specificity; it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (Individual unemployability "is part and parcel of the determination of the initial rating for [a] disability").  In this case, the Veteran's claim for an increased initial evaluation for PTSD includes a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, given the appellant's December 2013 indication that he was jobless.

The RO should explicitly adjudicate this claim after performing any necessary development, to include providing notice and obtaining a medical opinion as to the effect of the Veteran's service connected disabilities upon his employability.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter consistent with the Veterans Claims Assistance Act of 2000 regarding the appellant's entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

2.  Then, schedule the Veteran for a VA examination to determine whether he is unable to obtain or maintain a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities alone.  The VBMS and Virtual VA record must be made available to and reviewed by the examiner.  All indicated studies should be conducted.  A complete rationale should be provided to support any conclusion reached.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After conducting any indicated additional development, adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


